Citation Nr: 0007438	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-06 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922(a) (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 determination by the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) regional office and insurance center (RO&IC), that the 
veteran was not eligible for Service Disabled Veterans (RH) 
Insurance under 38 U.S.C.A. § 1922(a) (West 1991).


FINDINGS OF FACT

1. By a rating action of January 20, 1995, service connection 
was established for post-traumatic stress disorder (PTSD) and 
a total schedular evaluation was assigned.

2. By correspondence dated January 20, 1995, the veteran was 
advised of the award of disability compensation based on his 
service-connected PTSD.

3. An application for RH insurance was received in May 1997.  


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans Insurance (RH) have not been met, as an application 
was not filed within the required time limit. 38 U.S.C.A. § 
1922 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In April 1970, the veteran filed an application for RH 
insurance.  At the time of the application, he indicated that 
he had a Medical Board pending at Camp Pendelton.  In 
November 1970, the veteran received a letter from the RO&IC 
indicating, in pertinent part, that his application for RH 
insurance was pending as the insurance service was awaiting 
notification from the Los Angeles Regional Office (RO), that 
he had been released from service and that his disabilities 
were service-connected.  In June 1971, a memorandum rating 
was issued indicating a claim by the veteran for service 
connection for a back condition and removal of lymph node.  
Later that month, the veteran was requested to provide the 
RO&IC with the date of his separation from service, and if 
not separated from service, if he had returned to active 
duty, his address and home telephone number.  A letter was 
received from the veteran that month indicating that he had 
been medically retired from service as of April 1, 1971.  

On July 21, 1971, the RO&IC informed the veteran by letter 
that a payment of $21.50 was needed for premiums from 
April 2, 1971 to September 2, 1971 for the insurance he had 
applied for.  The RO&IC also stated that it had been advised 
that he was not receiving disability benefits from which to 
deduct the premiums, and that therefore, he needed to 
continue to pay premiums while his application was being 
considered.  He was told that it was important that he submit 
these payments within 31 days from the date of the letter.  
Otherwise, his application may not be approved.  

On September 9, 1971, the RO&IC informed the veteran by 
letter that his application for RH insurance was disapproved 
because he did not comply with the supplemental information 
requested by letter of July 21, 1971, that was to be returned 
within 31 days of that letter.  He was informed that his 
eligibility for applying for RH insurance would expire on 
June 9, 1972.  He was informed that if he decided to reapply 
for this insurance before June 9, 1972, he needed to complete 
an enclosed application form and return the application with 
the first premium due.  

By rating decision of January 1995, the Portland, Oregon RO 
granted the veteran's claim for service connection for PTSD, 
and assigned a total, schedular evaluation.  The veteran was 
notified of this award in a letter dated January 20, 1995.  

On May 26, 1997, the RO&IC received the veteran's application 
for RH insurance.  The application was signed by the veteran 
on May 22, 1997, and postmarked on the same day.  He stated 
on his application that as of March 14, 1997, he had been 
determined to be permanently and totally disabled.  

In June 1997, the RO&IC received a request from the veteran 
for waiver of insurance premiums.  He also submitted an 
additional application for RH insurance and a letter from VA 
indicating that he had been deemed permanent and total in his 
disability.  Later that month, the RO&IC sent a letter to the 
veteran indicating that his application for RH insurance had 
been denied.  They stated that he had two years from the date 
of notification by VA that his disability was service-
connected to make an application for RH insurance.  His 
application was sent May 22, 1997, which was after 
January 20, 1997, the end of the two-year period.  He was 
instructed that if he had a new disability that had not been 
rated service connected, he would be able to reapply for RH 
insurance if an application was made for the insurance within 
the two-year period following notification by VA of the new 
rating.  He was told that the law was changed in 
September 1991, extending the eligibility period to two years 
for any veteran on or after September 1, 1991.  Later that 
month, the RO&IC informed the veteran that they could not 
consider his claim for waiver of premiums since his 
application for insurance was not approved.  

In July 1997, the veteran filed a notice of disagreement 
(NOD) to the denial of eligibility for RH insurance benefits.  
He stated that he read a VA pamphlet to indicate that total 
disability was needed in their explanation of benefits.  He 
related that he waited to make an application for RH 
insurance until he was in receipt of a permanent and total 
rating in March 1997.  

In September 1997, the RO&IC sent a letter to the Director, 
RO, notifying the RO of the denial of the veteran's 
application for RH insurance because he did not make an 
application for insurance within two years of the date he was 
notified of the grant of service connection for PTSD.  
However, it noted that the only exception to the two year 
eligibility period was if the veteran was considered mentally 
incompetent during any part of the two year eligibility 
period.  They requested that the RO review all medical 
examinations and hospital records and make a competency 
determination with regard to service-connected and 
nonservice-connected conditions since January 20, 1995.  

By rating decision of October 1997, the RO determined that 
the veteran was not shown to be incompetent for VA purposes 
at any time since January 20, 1995.  

In his substantive appeal (SA) of May 1998, the veteran 
stated that VA did not notify him in a timely manner that he 
was eligible for RH insurance; he believed that he needed to 
have a permanent and total disability rating, which he did 
not have until he submitted his application for RH insurance; 
and his mental state prevented him from doing things properly 
and for making proper application for this benefit.  

It is noted in a September 1998 supplemental statement of the 
case (SSOC) that it was the procedure of the RO&IC at the 
time that the veteran was eligible for RH insurance to 
release an insurance application upon receipt by RO&IC of a 
copy of the veteran's rating from the RO, which established 
service connection for a disability.  


Legal Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies for 
such insurance in writing within two years of the date 
service connection was granted. (Public Law 102-86, § 
201(a)(1) changed the one-year application period to two 
years on or after September 1, 1991).

As reflected in the record, service connection was 
established for PTSD by a rating decision of January 1995.  A 
total, schedular evaluation was awarded, effective 
August 1994.  The veteran was notified of this award by 
correspondence dated January 20, 1995.  

It is not clear whether the veteran was actually given notice 
of his entitlement to RH insurance in the January 1995 
correspondence. In this regard, it is noted in the 
September 1998 SSOC that it was routine procedure for the 
RO&IC, at the time that the veteran was eligible to apply for 
RH insurance, to release an insurance application at the same 
time that the RO issued a rating decision which established 
service connection for a disability.  Such a form is not 
listed on the enclosure portion of the correspondence which 
was sent to the veteran on January 20, 1995. However, it is 
clear that the veteran was aware of the requirements for 
application for RH insurance.  He previously received notice 
of eligibility for RH insurance in 1971.  He filed an 
application for these benefits and was eventually disapproved 
because he did not submit the required premiums within 
31 days of a letter from RO&IC requesting the premiums.  He 
was also notified that his eligibility at that time did not 
expire until June 9, 1972, one year from the date he was 
notified that he was awarded service connection.  It is also 
clear from the record that the veteran received a VA pamphlet 
that provided information concerning applications for RH 
insurance as well as waiver of payment of insurance premiums.  
However, it appears that he may have misinterpreted 
information concerning waiver of premiums to be information 
pertaining to application for RH insurance.  

In any event, even if it were to be assumed that the veteran 
had not been notified of his entitlement to RH insurance in 
January 1995, the regulatory provision of 38 U.S.C.A. § 
1922(a) does not impose any notification requirement upon the 
Government.  See Saunders v. Brown, 4 Vet. App. 320 (1993).  
While VA makes every effort to advise veterans of their 
potential eligibility for benefits, the vast array of 
benefits makes it impossible for VA to inform every veteran 
or person of every possible potential benefit for which he 
might be entitled.  Ultimately, it is the responsibility of 
the veteran to familiarize himself with all potential 
benefits and other privileges which he may be entitled to, 
including eligibility to apply for RH insurance as a result 
of his 1995 award of service connection for PTSD.  See Hill v 
Derwinski, 2 Vet. App. 451 (1991) (United States Court of 
Appeals for Veterans Claims (Court)) held that VA does not 
have a duty to provide veterans with notice of their 
eligibility for specific benefits).

The veteran also appears to claim that he believed he needed 
to have a permanent and total rating for RH insurance 
eligibility.  He states in both his NOD and SA that he waited 
until he was rated permanent and total before applying for RH 
insurance.  He even submitted a copy of the VA Pamphlet 29-9, 
upon which he states he relied.  That pamphlet however, only 
indicates that there would be a waiver of premiums if the 
veteran was totally disabled (not permanent and total).  
There was no statement in the pamphlet submitted by the 
veteran that indicated that he had to have a permanent and 
total disability rating to apply for RH insurance.  

The veteran also maintains that his mental state prevented 
him from properly applying for RH insurance benefits.  The 
provisions of 38 U.S.C.A. § 1922(a) requires that an 
application for RH insurance be filed within two years of 
notification of an award of service connection.  An exception 
exists in cases where the veteran is found to be incompetent 
during any part of the two year period.  In such a case, the 
veteran has two years from the date that a guardian is 
appointed or, he can file within two years of removal of the 
disability.  38 C.F.R. § 1922(a).  This exception does not 
apply in the instant claim.  Despite being service-connected 
for PTSD, there is no evidence that the veteran was found to 
be incompetent.  The RO&IC requested that the RO make a 
competency determination.  It requested that the RO review 
all medical examinations and hospital records and make a 
competency determination in regards to service-connected and 
nonservice-connected conditions since January 20, 1995.  

By rating decision of October 1997, the RO determined that 
the veteran was not shown to be incompetent for VA purposes 
at any time since January 20, 1995.  Since the veteran was 
not found to be incompetent at any time since 
January 20, 1995, he did not meet the exception for filing an 
application for RH insurance within two years of his grant of 
service connection.  

The veteran has also asked requested a waiver of insurance 
premiums based on a total disability rating.  

According to 38 U.S.C.A. § 1912, an insured who applies for a 
waiver of insurance premiums based on a total disability 
rating for six months or more may be entitled to such a 
waiver if such disability began (1) after the date of the 
insured's application for insurance, (2) while the insurance 
was in force under premium-paying conditions, and (3) before 
the insured's sixth-fifth birthday.

Since the veteran was not eligible for RH insurance at the 
time that he filed for a waiver of RH insurance premiums, it 
follows that he would thus not be entitled to a waiver of 
such premiums.

Inasmuch as the veteran did not file an application for RH 
insurance within the time period specifically prescribed by 
Congress for filing such an application, eligibility for RH 
insurance must be denied.  

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  Thus, the law precludes eligibility for RH 
insurance.  



ORDER

Eligibility for RH insurance under 38 U.S.C.A. § 1922(a) is 
denied.  



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals



 

